Citation Nr: 0110845	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased evaluation for lumbosacral 
joint sprain with bilateral sciatica, currently rated as 10 
percent disabling.

2. Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as non-
compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

The issue of entitlement to an increased evaluation for 
lumbosacral joint sprain with bilateral sciatica, currently 
rated as 10 percent disabling, will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran's bilateral sensorineural hearing loss is 
currently productive of no more than a Level I designation in 
the right ear, and a Level II designation in the left ear.


CONCLUSION OF LAW

The schedular criteria for entitlement to a compensable 
evaluation for bilateral hearing loss, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including §§ 4.85, 4.86, Tables VI 
- VII (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected bilateral hearing loss should be rated 
higher than the current non-compensable rating.  
Specifically, the veteran asserted in his January 1999 
request for an increased rating, that his bilateral hearing 
loss had gotten worse and he had recently been fitted for 
hearing aids.  

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended, in part, at 38 U.S.C. § 5107).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new law have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, including the laws and regulations 
pertinent to his claim.  Additionally, the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, including his service 
medical records, as well as VA outpatient treatment records, 
and there is no indication that there are relevant treatment 
records that have not yet been obtained by the RO.  Moreover, 
the veteran has been provided with a VA audiological 
examination as recent as November 1999.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from non-compensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.  

The provision of 38 C.F.R. § 4.86(a) now provide that when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provision of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
As will be apparent from the evidence described below, 
neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this 
appeal.  

A brief review of the history of this appeal reveals that in 
a January 1981 rating decision, the veteran was granted 
service connection for sensorineural type deafness 
bilaterally, and a non-compensable rating was assigned from 
September 1980.  In May 1993, the veteran submitted a request 
for a compensable rating, which was subsequently denied by 
confirmed rating decision dated June 1993.  The veteran did 
not appeal that decision.  In January 1999, the veteran again 
submitted a request for a compensable rating.  The RO 
continued the non-compensable rating in a July 1999 rating 
decision.  The veteran disagreed with the continued non-
compensable rating, and initiated this appeal.

Turning to the evidence of record, contained within the 
claims file are VA outpatient treatment records from May 1998 
to March 1999.  In September 1998 an audiological evaluation 
revealed the following, pure tone thresholds, in decibels, 
for the right ear were:  25 decibels at 500 Hertz; 30 
decibels at 1000 Hertz; 60 decibels at 2000 Hertz; nothing 
reported at 3000 Hertz; and 70 decibels at 4000 Hertz.  Pure 
tone thresholds, in decibels, for the left ear were as 
follows:  20 decibels at 500 Hertz; 25 decibels at 1000 
Hertz; 60 decibels at 2000 Hertz; nothing reported at 3000 
Hertz; and 70 decibels at 4000 Hertz.  Speech discrimination 
was 88 percent in the right ear and 84 percent in the left 
ear.  The examiner's diagnostic impressions were mild to 
severe sensorineural hearing loss and good speech 
discrimination.  In March 1999, a notation by the examiner 
during a physical examination states "ears with hearing aids 
for mild to severe sensorineural hearing loss."

The veteran was afforded a VA audiological evaluation in 
November 1999.  The veteran presented with a history of ear 
infections, but none within the last five years.  He denied 
any ear surgeries, dizziness, seizure, head injuries, or 
familial hearing loss.  He indicated that he had been wearing 
hearing aids for the past two years.  Upon examination, pure 
tone thresholds, in decibels, for the right ear were as 
follows:  25 decibels at 500 Hertz; 30 decibels at 1000 
Hertz; 60 decibels at 2000 Hertz; 70 decibels at 3000 Hertz; 
and 65 decibels at 4000 Hertz.  The average pure tone 
threshold (a four-frequency average) was 56 decibels.  Speech 
recognition, using the Maryland CNC Word List, was 92 percent 
for the right ear.  Pure tone thresholds, in decibels, for 
the left ear were as follows: 20 decibels at 500 Hertz; 20 
decibels at 1000 Hertz; 60 decibels at 2000 Hertz; 70 
decibels at 3000 Hertz; and 70 decibels at 4000 Hertz.  The 
average pure tone threshold (a four-frequency average) was 55 
decibels.  Speech recognition, using the Maryland CNC Word 
List, was 84 percent for the left ear.  The diagnosis 
indicated that the veteran had a severe high frequency 
sensorineural hearing loss with excellent and good 
discrimination for word recognition for the right and left 
ears respectively.  He had normal mobility bilaterally, 
tympanic membranes appeared normal bilaterally, and acoustic 
reflexes were absent for all conditions bilaterally.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned non-compensable evaluation for bilateral 
sensorineural hearing loss is appropriate, and there is no 
basis for a higher evaluation at this time.  In that regard, 
the Board observes that the audiological findings from 
September 1998 VA outpatient treatment records when compared 
to findings from the November 1999 VA examination are 
relatively similar.  Changes noted are as follows:  in 
September 1998 pure-tone thresholds in the veteran's right 
ear were 70 decibels at 4000 Hertz and in November 1999 they 
were 65 decibels at 4000 Hertz, showing a slight improvement; 
in September 1998 pure-tone thresholds in the veteran's left 
ear were 25 decibels at 1000 Hertz and in November 1999 they 
were 20 decibels at 4000 Hertz, also showing slight 
improvement; and finally, speech recognition was 88 percent 
in the right ear in September 1998 and 92 percent in November 
1999, showing improvement.

When applying the schedular criteria from Table VI, to the 
findings from the November 1999 VA examination, the veteran's 
right ear manifests an average pure-tone threshold of 56 
decibels and 92 percent of speech discrimination, resulting 
in a Level I designation.  38 C.F.R. § 4.85.  The veteran's 
left ear manifests an average pure-tone threshold of 55 
decibels and 84 percent of speech discrimination, resulting 
in a Level II designation under Table VI.  Id.  Together, a 
Level I and Level II designation results in a non-compensable 
rating, under 38 C.F.R. § 4.85, Table VII, and there is no 
basis for a higher rating.  

While the Board acknowledges the veteran's contentions in his 
VA Form 9 dated February 2000, that a decision regarding an 
increased rating for bilateral sensorineural hearing loss 
"needs to be made based on adequate examination," the Board 
observes that the veteran was afforded a VA examination in 
November 1999, which contained pure-tone results, in 
decibels, and speech recognition scores.  The examination 
report also contains a report of the veteran's medical 
history, as well as his subjective complaints.  The Board 
finds that this examination was adequate for rating purposes.  

In reaching a determination in the instant case, the Board 
has considered the history of the veteran's bilateral 
sensorineural hearing loss, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.   
However, the veteran's bilateral sensorineural hearing loss 
does not warrant a compensable schedular evaluation.  Should 
the veteran's hearing loss disability change in the future, 
he may file another claim for an increased evaluation for 
hearing loss, but at the present time there is no basis for a 
higher evaluation.  See 38 C.F.R. § 4.1.  In reviewing the 
foregoing, the Board has been cognizant of the "benefit of 
the doubt" rule.  However, this case does not present such a 
state of balance between the positive evidence and negative 
evidence to allow for a favorable determination.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect, nor does the veteran 
contend otherwise, that his bilateral sensorineural hearing 
loss has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a compensable rating for bilateral 
sensorineural hearing loss, is denied.


REMAND

This appeal also includes the veteran's claim for entitlement 
to an increased evaluation for lumbosacral joint sprain with 
bilateral sciatica, currently rated as 10 percent disabling.  
In particular, the veteran contends that he is experiencing 
pain in his lower back which causes him trouble sleeping and 
sitting.  He further contends in his request for an increased 
rating dated January 1999, that when he stands the pain is 
"really bad" and that medication provided by the VA 
"didn't help much."  In reviewing the claims file, the 
record discloses that additional action is required prior to 
further Board review of this particular issue.

A review of the evidence discloses that the veteran was 
afforded a VA examination for his spine in November 1999.  
The Board initially observes that the examiner did not have 
the benefit of the claims file available for review.  The 
examiner noted that the veteran had recently underwent a 
craniotomy for angioma removal, and that the surgery left him 
with a right-sided hemiparesis, upper extremity more than 
lower extremity.  The examiner also noted in the subjective 
complaints portion, that the veteran was not to lift any 
weight over 10 pounds due to his recent craniotomy and that 
the veteran complained of constant right leg pain, but it was 
difficult to tell whether it was from his back or from muscle 
contractures and spasms following his surgery.  It was 
further noted that the veteran used a cane, secondary to his 
right hemiparesis, which he didn't require prior to his 
craniotomy, and that the veteran was totally disabled from 
his neurologic deficits.  Upon physical examination the 
examiner found that the veteran was able to ambulate with the 
aid of a cane and that he dragged his right leg.  He also 
found that the veteran was "unable to demonstrate any 
flexion/extension of the lumbosacral spine."

The Board finds that in reviewing the November 1999 VA 
examination, it is difficult to differentiate between 
symptoms which may be related to the veteran's craniotomy and 
those which may be related to his service-connected 
lumbosacral joint sprain with bilateral sciatica.  The Board 
is unclear as to the meaning of the examiner's statement that 
the veteran was "unable to demonstrate any flexion/extension 
of the lumbosacral spine."  In other words, the Board does 
know if this means that the veteran has no motion, or whether 
he was unable to perform the particular testing for range of 
motion on the day of the examination.  Moreover, the 
examination does not contain findings regarding whether the 
veteran has muscle spasms on extreme forward bending, whether 
he has loss of lateral spine motion, unilateral in the 
standing position, or whether he suffers from radiculopathy.  
Finally, the Board notes that the examiner did not have the 
benefit of the review of the claims file in evaluating the 
veteran.  Therefore, the Board does not have adequate 
evidence in which to evaluate whether or not an increased 
rating for lumbosacral joint sprain with bilateral sciatica 
should be granted.  Thus, the Board is of the opinion that a 
VA examination is necessary to evaluate his claim.  
Additionally, as the Veterans Claims Assistance Act of 2000 
was enacted during the pendency of this appeal, the RO should 
consider whether any other development is needed in this 
regard.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request the he provide the names and 
addresses of any other medical providers, 
both VA and non-VA, who have treated him 
for his lumbosacral joint sprain with 
bilateral sciatica, and whose records are 
not yet associated with the claims file.  
After obtaining any necessary 
authorizations, the RO should request 
copies of those records and associate 
them with the claims file.  All requests 
for records should be clearly documented 
in the veteran's claims file.  

3.  The veteran should be afforded a VA 
examination(s) to ascertain the current 
symptoms and manifestations of the 
veteran's lumbosacral joint sprain with 
bilateral sciatica.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
offer an opinion as to the symptoms 
currently present, included, but not 
limited to, whether the veteran's 
service-connected lumbosacral joint 
sprain with bilateral sciatica manifests:  
(1) muscle spasm on extreme forward 
bending, and/or (2) with loss of lateral 
spine motion, unilateral, in the standing 
position.  The examiner is further 
requested to offer an opinion as to 
whether the veteran has radiculopathy 
specifically due to his lumbosacral joint 
sprain with bilateral sciatica, 
manifested by neurological findings such 
as recurrent attacks and/or absent ankle 
jerks.  To the extent possible, the 
examiner is requested to identify which 
symptoms are solely attributable to the 
veteran's lumbosacral joint sprain with 
bilateral sciatica and those which are 
attributable to his craniotomy.  All 
opinions should be supported by a clear 
rationale.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 

and/or argument he desires to have considered in connection 
with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 



